Opinion
Per Curiam,
The merits of appellant Silverman’s original claims against Kansas City Life Insurance Company and Raymond J. Mayfield (Court of Common Pleas of Allegheny County, No. 3276 July Term, 1957) were the basis of three previous appeals to this Court. One appeal was quashed; in each of the other appeals, this Court affirmed the Order of the lower Court which had dismissed a petition for writ of error coram nobis. In spite of these adverse determinations, plaintiff has persisted in trying to relitigate the same questions, thus further harassing the corporate and individual defendants in that action.
In an effort to bring an end to this harassment the defendants in the actions above mentioned filed a complaint in equity against Silverman to restrain him from instituting or continuing any further litigation involving the same subject matter as the original claim (No. 782 April Term, 1961) and obtained such an injunction. Silverman now appeals to us (in two appeals) (1) from the issue of an injunction restraining plain*385tiff from taking further proceedings at law or in equity against the defendants, and (2) from a subsequent Order (a) quashing subpoenas issued by plaintiff in violation of the injunction, and (b) enjoining plaintiff from issuing further subpoenas, or (c) otherwise violating the original injunction.
After a review of the flood of motions, petitions and other papers filed in this Court, we conclude that the appeals should be and are hereby dismissed. Costs on appellant.